Case 3:19-cv-04975-JSC Document 13 Filed 08/19/19 Page 1 of 1

AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

for the

Northern District of California

 

 

State of California, et al. )
Plaintiff )
V. ) Case No. 3:19-cv-04975
__U.S. Department of Homeland Security, et al. )
Defendant )
APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

The State of California

Date: 08/19/2019 Lh.
[/ filtorney 's signature

Lisa Cisneros, 251473

Printed name and bar number

 

California Department of Justice
Office of the Attorney General
1515 Clay Street, 20th Floor
Oakland, CA 94612-0550

 

Address

lisa.cisneros@doj.ca.gov

 

E-mail address

(510) 879-0751

 

Telephone number

(510) 622-2270

 

FAX number
